EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Steven Borgman on 04/07/2022.

The application has been amended as follows: 
7.  (Cancelled)
8.  (Cancelled)

16. (Cancelled)

15. (Currently Amended) The drilling system of claim 13, wherein the program further causes the processor to: generate a future wellbore path in a second section of the earth model by applying the second set of parameters[[;]].

17. (Currently Amended) A directional drilling system configured to steer a bottom hole assembly (BHA) comprising:
 a network interface; 
 a display;
 a processor; and 
 a memory coupled to the processor, the memory storing a program that, when executed by the processor, causes the processor to:
receive, data obtained from an electronic drilling recorder (EDR) coupled to the BHA, a set of BHA data, and a set of operating parameters data, and a set of rock formation data; 
generate, on the display, a representation of a wellbore path in a first section of an earth model, by assessing the set of BHA data, the set of operating parameters data, the set of rock formation data, and a first set of parameters quantifying bit steerability walk, coefficient of friction, and overgauge  borehole information; 
modify, based on data received from a survey corresponding to the first section of the earth model, the first set of parameters to generate a second set of parameters; and 
generate, on the display, a future wellbore path in a second section of the earth model by applying the second set of parameters.

Reasons for Allowance
Claims 1-6, 9-15 and 17-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The closest prior art is Pirovolou (U.S. Publication No. 20110213601).
In regards to claim 1,  Pirovolou teaches a computer-implemented method of modeling a wellbore path in an earth model (a steering behavior model to control trajectory of a drill string; pp[0012]), the method comprising: 
receiving, from an electronic drilling recorder (EDR) coupled to a bottom hole assembly (BHA) of a drilling rig (D&I sensors in the BHA take measurements downhole which are transmitted back to the surface by drilling tools which are at the end of the drill string (BHA); pp[0008]),
 a set of BHA data (the inclination and azimuth measurements of the bottom-hole assembly from a D&I sensor package; pp[0038]), and a set of operating parameters data (drilling parameters such as weight on bit, the mud flow rate, the rotation speed of the drill string, slide versus rotation of the drill string, the rotation speed of the drill bit; pp[0028]);
 receiving a set of rock formation data (formation data, e.g. formation being drilled through or formation change; pp[0041], [0053];
 generating, by a computer system, a representation of a wellbore path in a first section of the earth model, by assessing the set of BHA data, the set of operating parameters data, the set of rock formation data (the estimated position and orientation 104 produced by the steering behavior model; pp[0045], Fig. 1A, 3);
generating a future wellbore path in a second section of the earth model (“Estimates or projections 104 of the behavior, position, and/or orientation (for example, the azimuth and inclination) of the bottom-hole assembly, can be at the location of the sensors, or even estimates further ahead at or in front of the drill bit as the distance from the sensors to the drill bit is typically known”; pp[0037]).
Pirovolou is silent regarding generating, by a computer system, a representation of a wellbore path based on a first set of parameters quantifying bit steerability, walk, coefficient of friction, and overgauge borehole information;
modifying, by the computer system and based on data received from a survey corresponding to the first section of the earth model, the first set of parameters to generate a second set of parameters; and 
generating, by the computer system, a future wellbore path in a second section of the earth model by applying the second set of parameters.
Therefore, claim 1 is allowable over Pirovolou. 
Claims 9 and 17 are also allowable for similar reasons as claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



References not relied upon but pertinent to the claimed invention:
Samuel et al. (U.S. Publication No. 20150226052), drawn to calculating a value indicative of tortuosity for a planned well path based on the indication of rotational drilling time and slide drilling time for the well path (Abstract). 
Phillips (U.S. Publication No. 20090120690), drawn to performing a survey, as well as which methodology to use and how close to the current depth, to be made in real time and applying change to the survey plan, and as needed, adjust one or more drilling parameters to realign the actual trajectory of the well with a planned trajectory (pp[0031]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lamia Quaim whose telephone number is (469)295-9199. The examiner can normally be reached Monday-Friday 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on (571) 272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAMIA QUAIM/Examiner, Art Unit 3676                                                                                                                                                                                                        
/ROBERT E FULLER/Primary Examiner, Art Unit 3676